             Case l:18-cv-06965-JGK Document 101 Filed 01/30/20 Page 1 of 1


II GreenbergTraurig
Robert A. Horowitz                                                                            USDC SONY
Tel 212.601.2194
Fax 212 224.6114
                                                                                              DOCUrvlENT
horowltzr@gtlaw.com                                                                           ELECTRONICALLY FILED
                                                                                              DOC#
                                                                                              DATE ~          ---
                                                                                                    ,,, - ,,,.......... ,-~ ,.....~---- ,,...
                                                                                                                          ~                   _.., ""




                                                          January 30, 2020


Via ECF
lfon. John G. Koeltl
United States Cou1ihouse
500 Pearl Street, Room 1930
New York, NY 10007-1312

            Re: In re Helios and Matheson Analytics, Jue. Securities Litigation
               (18-cv- 6965-JG[(),· In re Helios and Matheson Analytics, Inc.
               Shareholder Derivative Litigation (19-cv-02863-JG[()

Dear Judge Koeltl:

        As counsel for Defendants in the above-entitled actions, we write to advise the Court that
on January 28, 2019, Helios and Matheson Analytics, Inc. ("Helios") (the corporate defendant in
the class action and nominal defendant in the derivative action) filed a voluntary Chapter 7
Petition in the United States Bankruptcy Court for the Southern District of New York.

                                                          Respectfully submitted,

                                                          Isl Robert A. Horowitz
                                                          Robert A. Horowitz




CRF:JNllFRC 1RAURIG, LIP      a   1\ITORNLYS AT LAW " WWWGTLAWCOM
Metl 1ft; f\ui1ding • 200 F',wk 1\vcnu1~ " l'-lcw York, t-lY 10166 ., Td 212..8019200 • hix 217. 801 61100
